Citation Nr: 0629160	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  98-18 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether a December 1993 rating decision which denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) should be reversed or revised on the grounds 
of clear and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than August 8, 
1995 for the grant of service connection for PTSD.

3.  Entitlement to an initial increased disability rating for 
PTSD, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1974 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The decision granted the veteran's 
claim of entitlement to service connection for PTSD, and 
assigned an effective date of August 8, 1995.  The veteran 
had previously filed a claim for service connection for PTSD 
in September 1993.  A rating decision dated in December 1993 
denied the veteran's claim due to no diagnosis of PTSD and 
lack of substantiated in-service stressors.  The veteran did 
not submit a notice of disagreement (NOD) and did not perfect 
an appeal.

As part of the veteran's claim that he is entitled to an 
effective date earlier than August 8, 1995, he has argued 
that the prior denial of the claim (in December 1993) was 
erroneous.  A claim of clear and unmistakable error (CUE) is 
related to a claim for an earlier effective date, and both 
issues are, therefore, before the Board.  See Crippen v. 
Brown, 9 Vet. App. 413, 420 (1996) (appellant reasonably 
raised a claim for CUE with the requisite specificity because 
he argued for an earlier effective date asserting that 
evidence compelling a grant of service connection was of 
record at the time of the prior final rating decisions), 
citing Dinsay v. Brown, 9 Vet. App. 79, 87-88 (1996) (claim 
for an earlier effective date was claim of CUE in final RO 
decision disallowing claim); Flash v. Brown, 8 Vet. App. 332, 
340 (1995) (to be awarded an earlier effective date, the 
veteran must show CUE in the RO decision disallowing a higher 
rating).  The September 1998 statement of the case (SOC) 
denied an effective date earlier than August 8, 1995, for the 
grant of service connection for PTSD, to include a finding 
that the December 1993 rating decision that initially denied 
the claim was not clearly and unmistakably erroneous.  The 
Board has determined that the issue of CUE may be decided, 
but the issue of an earlier effective date for PTSD must be 
remanded due to VCAA non-compliance.  As such, the issues 
have been recharacterized separately above.

The issue of entitlement to an effective date earlier than 
August 8, 1995 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD was received in September 1993, and denied by the RO in 
a December 1993 rating decision.

2.  No correspondence was received from the veteran within 
the appeal period (i.e. December 1993 through December 1994).

3.  The December 1993 decision represented a valid exercise 
of rating judgment, and was adequately supported by the 
evidence then of record and the applicable law and 
regulations, and was not undebatably erroneous.

4.  As of August 8, 1995, the veteran's PTSD placed the 
veteran in persistent danger of hurting himself and/or others 
and rendered him unable to retain employment.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision that denied entitlement 
to service connection for PTSD did not constitute CUE.  38 
U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. § 3.105 (2005).

2.  The criteria for a disability rating of 100 percent for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 U.S.C.A. 
§ 1155 (West. Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folders, consisting of VA outpatient treatment 
records; reports of VA examinations conducted in October 
1997, June 1999, September 2001 and April 2005; and the 
veteran's contentions.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claims.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).  

The veteran's original claim for service connection for PTSD 
was received on September 8, 1993.  A December 1993 rating 
decision denied service connection for this condition.  The 
veteran was notified of that decision and his appellate 
rights in December 1993.  No correspondence was received from 
him within the appeal period.

On August 8, 1995, the RO received the veteran's request to 
reopen his claim for service connection for PTSD.  A February 
1996 rating decision denied reopening the claim because it 
was not considered well-grounded.  After obtaining additional 
evidence, a February 1998 rating decision granted service 
connection for PTSD, and a 50 percent rating was assigned, 
effective August 8, 1995.

Clear and Unmistakable Error (CUE)

The veteran contends that the denial of his claim for service 
connection for PTSD in December 1993 was erroneous because VA 
failed in its duty to assist him developing the claim and VA 
failed to consider the VA treatment record dated in September 
1993 that noted symptoms of PTSD.

The December 1993 rating decision is not subject to revision 
on the same factual basis except by a duly constituted 
appellate authority or except as provided in 38 C.F.R. 
§ 3.105.  Except as provided by law, when a case or issue has 
been decided and an appeal has not been taken within the time 
prescribed by law, the case is closed, the matter is ended, 
and no further review is afforded.  See DiCarlo v. Nicholson, 
No. 03-629 (U.S. Vet. App. May 10, 2006) citing Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("'The 
purpose of the rule of finality is to preclude repetitive and 
belated readjudications of veterans' benefits claims.'" 
(quoting Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002) (en banc); Bissonnette v. Principi, 18 Vet. App. 105, 
112 (2004) ("In essence, the res judicata precedent ensures 
that a litigant may have his or her day in Court, but not two 
or three."); see also Hazan v. Gober, 10 Vet.App. 511 (1997).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
set forth a three-pronged test to be used in determining 
whether clear and unmistakable error (CUE) is present in a 
prior final determination: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions in existence at the 
time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time of the 
prior determination; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  The Court has 
further stated that:

Clear and unmistakable error is a very 
specific and rare kind of "error."  It is 
the kind of error, or fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error .... If a claimant-appellant 
wishes to reasonably raise clear and 
unmistakable error there must be some degree 
of specificity as to what the alleged error 
is and, unless it is the kind of error ... 
that, if true, would be clear and 
unmistakable error on its face, persuasive 
reasons must be given as to why the result 
would have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity to 
otherwise final decisions, and that where 
such decisions are collaterally attacked, 
and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos 
v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting 
the "manifestly changed the outcome" language in Russell, 
supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 315, 120 S. 
Ct. 405 (1999).

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
See Fugo, 6 Vet. App. At 44; see also Russell, supra.  
Similarly, the Court has rejected as being too broad general 
and unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See 
Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but 
for the alleged error.  Id.  There is a presumption of 
validity to otherwise final decisions, and the presumption is 
even stronger where the decision is being collaterally 
attacked as in a CUE claim.  Id.

First, the veteran claims that the RO has breached the duty 
to assist.  Specifically, he claims that the RO did not 
request stressor verification from the United States Air 
Force Historical Research Agency or from the United States 
Army and Joint Services Environmental Support Group (now 
called the U.S. Army and Joint Services Records Research 
Center).  A letter dated in September 1993 specifically 
requested stressor information from the veteran.  The veteran 
did not respond to the RO's request and provided no 
information or evidence regarding his stressors.  Regardless 
however, VA's breach of the duty to assist cannot form a 
basis for a claim of clear and unmistakable error.  See Fugo, 
supra.

Second, the veteran alleges that VA failed to consider the 
September 1993 VA medical center (VAMC) note that indicated 
the veteran had "symptoms" of PTSD.  The record at the time 
of the adjudication did not contain a diagnosis of PTSD.  
Additionally, the record also lacked a nexus statement 
relating any mental disability to service.  Given that the 
veteran did not provide any information regarding his 
stressors in service, the RO treated this information in an 
appropriate fashion.

None of the additional evidence during the relevant time 
period addressed the issue of a diagnosis of PTSD or a 
stressor statement.  Therefore, there is no basis to conclude 
that the RO failed to properly consider the legal provisions 
in effect at the time.

In short, the Board concludes that the December 1993 rating 
decision does not include the kind of error of fact or law 
which would compel a conclusion that the result would have 
been manifestly different but for the alleged error, and 
there is simply no basis upon which to find clear and 
unmistakable error in this decision.  The veteran's motion 
requesting that the December 1993 rating decision should be 
revised or reversed on the grounds of CUE must be denied.

Increased Rating for Post-Traumatic Stress Disorder

The RO received the veteran's claim for service connection 
for PTSD on August 8, 1995, and that was the date as of which 
service connection was awarded.  The veteran was initially 
assigned a 50 percent disability rating for this condition, 
which was later increased to 70 percent by the RO's July 2002 
decision with an effective date of August 8, 1995.  The 
veteran contends that he should have been assigned a higher 
initial rating.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 
38 U.S.C.A. § 1155 (West Supp. 2005).  Separate diagnostic 
codes identify the various disabilities.  Id.  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
See 38 C.F.R. §§ 4.1 and 4.2 (2005).  Since the veteran 
appealed the initial rating assigned for his PTSD, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1996), including, 
effective November 7, 1996, the rating criteria for 
evaluating mental disorders.  See 61 Fed. Reg. 52695-52702 
(October 8, 1996).  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130.

VA's Office of General Counsel (OGC) has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-2000.  What remains 
unclear, however, is whether the "old" criteria can be 
applied prospectively, although the OGC, in VAOPGCPREC 7-2003 
seems to indicate (this opinion is not entirely clear) that 
VA is no longer obligated to apply superseded rating schedule 
provisions prospectively for the period subsequent to the 
issuance of the revised rating criteria.  In any event, and 
given the confusing nature of this opinion, the Board, in 
giving the veteran all due consideration, will apply the old 
criteria, in both instances, prospectively.

Throughout the adjudication of this claim, the RO considered 
both the old and the new regulations, and the new rating 
criteria were provided in a Supplemental Statement of the 
Case.  Therefore, there is no prejudice to the veteran by 
this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Only the prior version of VA's rating schedule can be 
considered for the time period beginning August 8, 1995 to 
November 6, 1996.  See VAOPGCPREC 3-00.  The new rating 
criteria will be for application thereafter.  VA must 
consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999).

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9411 provided a 70 
percent disability where there was severe impairment in the 
veteran's ability to establish and maintain effective or 
favorable relationships with people, and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

A 100 percent disability rating may be assigned (1) where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the appellant was demonstrably unable to obtain or 
retain employment.  Id.  Each of these three sets of criteria 
is an independent basis for grant of a 100 percent rating.  
See Johnson v. Brown, 7 Vet. App. 95 (1994).

However, since his claim was received prior to the regulation 
changes for PTSD in November 1996, the Board can consider 
both the old and the new criteria and apply whichever is more 
favorable to the claim, as of November 7, 1996.

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  They assign 
ratings according to the manifestation of particular 
symptoms.  The amended formula replaced the general rating 
schedules for psychotic disorders, organic mental disorders, 
and psychoneurotic disorders where disability evaluations 
were assigned based on classification of the claimant's 
social and industrial impairment, due to the mental disorder, 
as total, severe, considerable, definite, or mild.  The 
amended formula provides more objective criteria for 
assigning a disability evaluation.  Although not intended to 
liberalize rating criteria, the amended formula for rating 
mental disorders may be more beneficial to a claimant if the 
medical evidence associated with the claims folder indicates 
symptoms which qualify the claimant for a higher disability 
evaluation than assigned by the RO under the prior 
regulation.  See VAOPGCPREC 11-97.

A 70 percent rating is provided for:   

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting; inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130 (2005).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p.32].  A GAF score of 31 to 40 
indicates "some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  A GAF score 
of 41 to 50 shows "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

The Board finds that the medical evidence of record supports 
a finding of a 100 percent disability rating under both the 
old and new diagnostic criteria for mental disabilities.

Under the old criteria (from August 8, 1995 through November 
6, 1996), the veteran has proven that he was demonstrably 
unable to retain employment.  See Johnson, supra.

In August 1995, the veteran was hospitalized at the VA 
medical center (VAMC) for suicidal ideation.  The week prior 
to admission, the veteran stated that he had suicidal 
ideation.  He stated that he had thoughts of turning his 
truck into traffic.  He admitted to having feelings of 
hopelessness and worthlessness.  His Global Assessment of 
Functioning (GAF) score was noted as 50.  The veteran also 
submitted statements detailing his experiences during service 
and noted having terrible nightmares.  He also stated that 
after having nightmares, he was unable to go to work due to 
his fears that he would do something irrational.  He stated 
that he had left jobs in years past during work hours and not 
returned, which resulted in his termination.  See veteran's 
statement, received in February 1996.

The medical evidence showed that the veteran experiences 
symptoms such as anxiety, depression, intrusive thoughts, 
flashbacks, problems sleeping, nightmares, and intermittent 
suicidal/homicidal ideations.  He also experiences episodes 
of anger.  In addition to the above symptomatology consistent 
with a severe mental disorder, there is also evidence showing 
that the veteran is demonstrably unable to retain employment.  
Looking at his work history, see Social Security 
Administration documents, prior to May 1999, he did have 
employment, although not continuously.  He was unemployed for 
approximately 6 months in 1995, two months in 1996, and three 
months in 1997.  In each of these years, he left one job and 
was unemployed for those periods of time until finding 
another position.

The Board concludes that the veteran's PTSD symptoms are of 
such severity that even if he were to obtain employment, he 
most likely would be unable to retain it due to these 
symptoms.  Having met the 100 percent criteria under the old 
rating criteria, the Board will now determine which rating 
criteria affords the veteran the most favorable outcome.  See 
VAOPGCPREC 11-97.  

A VA examination report dated in October 1997 diagnosed the 
veteran with PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 51.  The veteran's noted 
psychosocial stressors included exposure to military trauma 
with constant reexperiencing of the events.  The examiner 
concluded that the veteran's PTSD symptomatology limited his 
ability to sustain employment.  It was noted that over the 
years the veteran had worked a variety of short-term jobs and 
either quit or been asked to leave because of stress-related 
difficulties.  He had difficulty accepting authority figures 
and problems managing his anger.

The veteran was admitted to VAMC Milwaukee from August 13, 
1998 to August 17, 1998 for complaints of increased PTSD 
symptoms.  His wife insisted the veteran go to the VAMC due 
to his emotional deterioration as well as the veteran's 
suicidal ideation several days prior to admission.  
Allegedly, the veteran had loaded a gun and placed it in his 
mouth.  Following discharge, the veteran was referred to 
outpatient psychiatry for individual and group therapy.  GAF 
score at admission was 35 and 55 at discharge.

The veteran was hospitalized from February 23, 1999 to March 
1, 1999.  He presented to the VAMC North Chicago seeking 
acute stabilization for his PTSD.  He reported suicidal and 
homicidal ideation.  Once medicated, the veteran reported 
sleeping well with no nightmares and no further suicidal or 
homicidal ideation.  GAF scores were 45 at admission and 55 
at discharge.

In June 1999, the veteran participated in a VA examination.  
The veteran alleged that his symptoms had become worse.  He 
reported that recently he had begun seeing the faces of 
people he loved in body bags (similar to those he saw in 
Vietnam).  The veteran believed his PTSD was the sole cause 
of his deteriorating life circumstances and present 
incapacitation.  He reported that his divorce had been 
precipitated by his threats to kill family members and his 
wife finding a gun he had hidden in the basement.

It was noted that the veteran has a bachelor's degree in 
social welfare and had worked at the U.M.O.C. from 1997 to 
1999.  He was terminated in May 1999.  The veteran later 
stated that he had threatened his employer.  The veteran 
denied suicidal or homicidal ideation or intent.  He stated 
that he frequently became angry at persons in authority who 
he perceived to mistreat or disrespect him.  Regarding 
employment, the veteran stated that he had no trouble finding 
jobs but lost many of them.  The central factor was his 
resentment of authority and ready disposition to become 
angered in response to perceived slights.

The examiner concluded that the veteran's status 
psychiatrically, socially and occupationally, could only be 
attributed in part to his PTSD symptoms because personality 
issues unrelated to PTSD had played a prominent role in his 
loss of employment and the dissolution of his marriage.  
Specifically, the examiner noted that the veteran's threats 
to kill his former employer and his family members and his 
possessing a gun were not regarded as symptoms of PTSD.  The 
examiner believed that they could not be derived from his 
witnessing body bags in the Vietnam War.

The veteran was admitted to the VAMC from November 28, 2000 
to December 1, 2000 for suicidal ideation.  He also reported 
homicidal ideation toward the VA psychologist who interviewed 
him for the compensation and pension examination earlier that 
year.  The veteran also had thoughts of hurting or killing VA 
employees because he was not awarded compensation.  The 
veteran's GAF score was noted to be 30 upon admission, 45 
during his admission and 55 at discharge.

In April 2001, the veteran submitted a letter from P.W.M., 
Ph.D., a psychology Fellow at the VAMC.  The letter stated 
that the veteran had been engaged in psychotherapy for 
treatment of symptoms of PTSD.  The veteran demonstrated 
symptoms of intrusive re-experiencing, emotional avoidance 
and numbing, behavioral avoidance and persistent autonomic 
hyper-arousal.  He also experienced intermittent periods of 
depression with suicidal ideation, profound unresolved grief, 
survival guilt and anger.  These symptoms severely limited 
the veteran's ability to function occupationally and 
socially.  The examiner also indicated that the veteran 
appeared able to secure gainful employment; he was unable to 
maintain employment because of his symptoms.  The examiner 
concluded the veteran had become disabled as of August 27, 
2000, due to PTSD.

The September 2001 VA examination report indicated that the 
veteran had the following psychiatric symptoms:  sleep 
disturbance; cycles of nightmares; flashbacks; depression; 
crying spells; suicidal ideation; difficulty with temper and 
anger management; hypervigilance; anxiety with anxiety 
attacks.  He was assigned a GAF score of 55.

Additional records from the VAMC confirmed the veteran's 
outpatient psychiatric treatment throughout 2001 and 2002.  
The reports noted complaints of ongoing PTSD symptoms to 
include nightmares, intrusive thoughts, irritability and 
sleep impairment.  The records further documented depression 
and panic attacks.

The veteran was admitted to the VAMC from February 13, 2002 
to February 15, 2002 with complaints of increased depressive 
symptoms.  It was noted that the veteran had suffered from 
suicidal ideation several weeks prior to admission.

Documents from the Social Security Administration show that 
he was found disabled as of February 1, 2002, due to PTSD.

The veteran was hospitalized from February 6, 2004 to 
February 9, 2004 for treatment of depression and suicidal 
thoughts.  The veteran indicated that he was noncompliant 
with his medication.  A GAF score of 50 was noted at 
discharge, indicating serious symptoms.

The April 2005 VA examination noted that due to the range and 
severity of the veteran's PTSD symptoms, it is highly 
unlikely that the veteran is capable of sustained gainful 
employment.

The veteran was hospitalized from September 27, 2005, to 
September 28, 2005, for suicidal ideation.  He also 
complained of irritability, anger, isolation, nightmares, 
insomnia, and ruminating about the war.  Although he was 
agitated and emotional, he was oriented and coherent.  The 
GAF score was 30 upon admission, and 50 at discharge.  He was 
discharged against medical advice, upon his request.

Under the old rating criteria (from November 7, 1996 to 
present), the veteran has satisfied the criteria for the 100 
percent rating.  As noted above, though the veteran has been 
able to obtain employment, he has been unable to retain 
employment.  Given his outbursts, anger problems, suicidal 
and homicidal ideation and general inability to conform to a 
typical working environment, the Board finds that the veteran 
is demonstrably unable to retain employment.  The Board also 
notes that the veteran was granted entitlement to individual 
unemployablity, effective May 1999.

Though the Board may prospectively apply the old rating 
criteria to the veteran's claim, in this case, the veteran 
has also satisfied the requirements for a 100 percent rating 
under the new rating criteria.  The veteran is totally 
occupationally impaired, as discussed above.  He has 
demonstrated that he is in persistent danger of hurting 
himself and others.  Persistent does not necessarily mean 
continuous, but it does mean that something is repetitive or 
enduring.  Webster's II New College Dictionary.  The veteran 
is not continuously suicidal or homicidal.  However, he 
clearly experiences repetitive and enduring thoughts of 
harming himself or others, although they vary in intensity.  
Even though he often has no specific plans of doing so, the 
fact remains that he frequently has such thoughts, and they 
have endured on a near-continuous basis for many years. 
Because of these thoughts, the veteran stated on his most 
recent VA examination that he tends to avoid people.  The 
veteran's multiple hospitalizations for suicidal ideation, in 
addition to his repeated threats to VA personnel, have 
satisfied this element of the requirements for a 100 percent 
rating.

Although this is a Fenderson situation and the veteran could, 
therefore, be assigned staged ratings for his PTSD, that does 
not seem to be appropriate in this case.  Having concluded 
that the veteran is entitled to a 100 percent rating under 
the old and the new rating criteria, and in light of the fact 
that the medical evidence from 1995 to 2005 shows a fairly 
consistent level of the severity of his PTSD, a 100 percent 
rating is warranted from the August 8, 1995.

Accordingly, the evidence in this case is approximately 
balanced regarding the question of whether the veteran's PTSD 
requires an increased disability rating.  Therefore, the 
benefit-of-the-doubt will be conferred in his favor and his 
claim for an increased disability rating for PTSD is granted, 
subject to the controlling laws and regulations, which govern 
awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.400 (2003); see also Gilbert v. 
Derwinksi, 1 Vet. App. 49 (1990).



Duties to Notify and Assist

With respect to the veteran's increased rating claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
The Board notes that a CUE claim must be based on the record 
and law that existed at the time of the prior adjudication in 
question, and the VCAA is not applicable.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).

As the veteran has been granted the benefit he was seeking 
(100 percent disability for his PTSD), it is determined that 
the Veterans Claims Assistance Act of 2000 (VCAA) has been 
complied with.  See 38 U.S.C.A. §§  5103, 5103A, 5106, 5107, 
5126 (West Supp. 2005); 38 C.F.R. §§  3.102, 3.159 (2005).


ORDER


The appeal to establish CUE in a December 7, 1993, rating 
decision denying service connection for PTSD is denied. 

Entitlement to an evaluation of 100 percent for PTSD from 
August 8, 1995, is granted, subject to the currently 
prevailing laws and regulations.


REMAND

After a thorough review of the veteran's claims folders, the 
Board has determined that further development is required 
prior to final adjudication on the veteran's claim for an 
earlier effective date for his grant of service connection 
for PTSD.  The Board notes the length of time the veteran's 
claim has been pending, and apologizes to the veteran for 
such a significant delay.  The Board, however, must remand 
his claim in order to provide him with the appropriate 
notification and assistance to which he is entitled.

The veteran has not been provided notice of VA's duties to 
notify and assist with regard to his earlier effective date 
claim for the grant of service connection for PTSD.  The 
letter provided to the veteran in February 2005 provided the 
veteran with information regarding his increased rating claim 
only.  

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided with 
appropriate notice of the VA's duties to 
notify and to assist, in compliance with 
current caselaw, with regard to his 
claim for an earlier effective date for 
the grant of service connection for 
PTSD.  

2.  After the development requested above 
has been completed, the veteran's claims 
folder must be reviewed to ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

3.  In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decisions.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


